Citation Nr: 1116872	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which declined to reopen the Veteran's claim of service connection for a cervical spine disability.

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  In an April 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for a cervical spine disability, and the Veteran did not timely appeal this decision.

2.  The evidence received since the Board's April 2007 decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 2007 Board decision that denied the Veteran's claim for entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Veterans Claims Assistance Act of 2000 (VCAA)

      A. 	Duty to Notify

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper notice from VA must inform the veteran of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

In the instant case, the Board finds that VA's VCAA notification duties have been met.  The Veteran filed a claim to reopen his claim of entitlement to service connection for a cervical spine disability in July 2007.  In October 2007, prior to the December 2007 rating decision on the Veteran's claim to reopen, the RO furnished a letter to the Veteran that addressed all pertinent notice elements described above.  This July 2007 VCAA letter advised the Veteran that in order to reopen the claim for a cervical spine disability, he had to submit new and material evidence demonstrating a relationship between the Veteran's claimed condition and his military service.  The July 2007 letter additionally addressed the Dingess elements described above.  

Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  Neither the Veteran nor his representative has argued otherwise.

      B.  	Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.

In this case, the Veteran's service treatment records have been obtained.  With respect to post-service clinical records, the record reveals substantial efforts by the RO to obtain all relevant private clinical records identified by the Veteran.  It appears that all relevant, available records have been obtained.  

The Board has determined that new and material evidence has not been received to reopen the claim of service connection for a cervical spine disability.  Thus, no examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (stating that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  When there has been a determination that the veteran is entitled to Social Security Administration (SSA) benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In the instant case, the RO requested the Veteran's records from SSA in May 2009, and such records have been incorporated into the Veteran's claims file.

The Veteran requested a hearing on his VA Form 9, substantive appeal.  As noted in the introduction, the Veteran presented testimony at a Board hearing before the undersigned in September 2010.  A copy of the hearing transcript has been associated with the record.

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  No further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his representative has argued otherwise.

II.	Analysis

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the most recent final denial of the Veteran's claim of entitlement to service connection for a cervical spine condition was by an April 2007 Board decision.  The Board denied the Veteran's claim because the weight of the probative evidence did not demonstrate that the Veteran's cervical spine disability was related to his active duty military service.  The decision of the Board is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

The evidence under consideration at the time of the Board decision consisted of:  the Veteran's service treatment records; treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi; medical evidence from S.R. Hospital; evidence from SSA; an opinion from Dr. J.M.; the results of an August 2006 VA examination of the Veteran; and lay evidence, including the Veteran's testimony before VA at a number of hearings.

The Board must now determine if new and material evidence has been submitted since the time of the April 2007 final decision of the Board.  See 38 U.S.C.A. § 5108 .  The evidence added to the record after the April 2007 final denial by the Board includes:  SSA records; treatment records from the Biloxi VAMC, dated from July 2007 to June 2010; treatment records from Dr. J.M. and S.R. Hospital, dated through July 2008; May 2010 treatment records from Compass Imaging; a September 2008 letter from Dr. J.M.; and the Veteran's lay evidence, including his testimony at his September 2010 hearing. 

The Board finds that only some of this evidence is new.  The Veteran's SSA records are not new evidence because they are, in relevant part, duplicative of the evidence that was of record before the April 2007 final decision.  Similarly, the Board finds that the September 2008 letter from Dr. J.M. is not new evidence.  In pertinent part, the September 2008 letter from Dr. J.M. stated that his "records indicate that [the Veteran's] neck problems began with an injury in the military in 1983."  Similarly, in July 2008 treatment notes, Dr. J.M. noted that the Veteran had "injured his neck in the military years ago."  Dr. J.M. made this statement, verbatim, in March 2004 treatment notes that were part of the record at the time of the Board's April 2007 final decision.  Indeed, in its April 2007 decision, the Board expressly considered the same statements made by Dr. J.M. in 2003, noting:

According to Dr. J.M.'s medical history in January 2003, he links the veteran's continuing neck problems directly to a neck injury that he sustained in service.  However, Dr. J.M. came to this conclusion without a review of the veteran's service medical records and it contradicts prior records which show the [Veteran's] work-related injury in 1989 as the root cause of his cervical spine problems.

The Board finds that Dr. J.M.'s statements, therefore, are not new evidence.  The evidence is cumulative and redundant of past statements by Dr. J.M. and there is no suggestion that the more recent statements were made by Dr. J.M. on the basis of new information such as a review of the Veteran's service records.

The Board has also considered the Veteran's lay statements in support of his appeal in which he asserts that his cervical spine disability was incurred during service.  With such statements, the Veteran merely reiterates arguments he made to VA prior to the last final denial of his claim.  Indeed, the Board also expressly considered such statements in its April 2007 decision.  The Veteran's statements, therefore, do not constitute new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (noting that lay testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence); see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Veteran's newly submitted VA and private medical treatment records, however, have not previously been submitted to VA and therefore constitute new evidence.  While such evidence is new, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The new evidence shows that the Veteran has undergone treatment for problems relating to his cervical spine.  The Veteran has undergone multiple cervical spine surgeries, and, according to the May 2010 report from Compass Imaging, has significant spinal cord stenosis involving the C3/C4 through C6/C7 levels with associated flattening and elongation of the spinal cord.  The presence of a current cervical spine disability, however, is an established fact from the record that was noted in the April 2007 Board decision.  While the new medical treatment evidence from VA and private physicians shows the presence of a cervical spine disability, it fails to demonstrate or suggest that a nexus exists between the Veteran's cervical spine disability and his active duty military service.  Therefore the Veteran's newly submitted evidence is not material.

In light of the above, the Board finds that while some of the evidence obtained in conjunction with the Veteran's request to reopen his previously disallowed claim is new, it is not material.  In this regard, none of the new and non-redundant medical evidence associated with the record since the April 2007 decision of the Board demonstrates that the Veteran's claimed cervical spine condition was incurred in or aggravated by his military service.  Likewise, the Veteran's statements regarding in-service incurrence of his current cervical spine disability are duplicative of information previously considered by VA.  The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a cervical spine disability is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a cervical spine disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for a cervical spine disability is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


